Citation Nr: 1714225	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 13, 2016, and in excess of 20 percent thereafter for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for a low back disability with an initial 10 percent disability rating.

This matter was previously before the Board in January 2015.  At that time, the Board determined an initial rating in excess of 10 percent for the Veteran's service-connected low back disability was not warranted.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacated the Board decision with respect to the initial rating assigned for the low back disability, and remanded the matter to the Board.

The instant case was once again before the Board in May 2016 and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In a July 2016 rating decision, the AOJ increased the Veteran's disability rating for his low back disability from 10 percent to 20 percent, effective June 13, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The May 2016 Remand instructed that the Veteran receive a medical examination to determine the extent of functional impairment suffered by the Veteran as a result of his service-connected low back disability.  A VA examination of the Veteran's thoracolumbar spine was completed in June 2016.  The May 2016 directed the examiner to specifically interview the Veteran about the nature of his flare-ups that he reported at his January 2013 VA examination and, to comply with the JMPR, to retroactively assess the impairment level during flare ups in terms of additional degrees of limitation of motion.  This was not accomplished.  The Veteran is entitled to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additionally, the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if applicable, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In this case, a review of the claims file reveals that the June 2016 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014).  When adjudicating this claim, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

a. The examiner must determine the current severity of the Veteran's low back disability.  

b. The testing for lumbar spine range of motion must be based on both active and passive range of motion, and weight-bearing/ nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should note the Veteran's reports of the extent of limitation of motion during flare-ups; state whether these reports can be interpreted as showing a specific degree of additional limitation of motion during flare-ups; and whether there is any medical reason for disregarding the Veteran's reports.

d. The examiner must: 

i. specifically interview the Veteran about the nature of the flare-ups that were reported in the January 2013 VA examination as resulting in low back pain and; 

ii. assess this impairment during flare-ups, to include in terms of additional degrees or an appropriate explanation as to why this cannot be done.  It is not sufficient to conclude that such an estimate cannot be provided solely because the examination was not conducted during a flare up.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


